1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                      DISTRICT OF NEVADA

19   NORMA AYALA,                                      Case No.: 2:18-cv-02171-RFB-VCF
20                  Plaintiff,
21
     vs.                                STIPULATION AND ORDER
                                        DISMISSING ACTION WITH
22
     DITECH FINANCIAL LLC; EXPERIAN PREJUDICE AS TO DITECH
23   INFORMATION     SOLUTIONS,   INC.; FINANCIAL LLC, ONLY
     EQUIFAX INFORMATION SERVICES LLC;
24
     and TRANSUNION LLC,
25
                    Defendants.
26          Plaintiff Norma Ayala and Defendant Ditech Financial LLC., hereby stipulate and agree

27   that the above-entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P.
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO DITECH FINANCIAL LLC,
     ONLY - 1
1    41 (a)(2) as to, and ONLY as to, DITECH FINANCIAL LLC. Each party shall bear its own its
2
     own attorney’s fees and costs of suit.
3
            Dated March 26, 2019.
4
      KNEPPER & CLARK LLC                            WOLFE & WYMAN LLP
5

6     /s/ Shaina R. Plaksin                          /s/ Danielle A. Kolkoski
      Matthew I. Knepper, Esq.                       Danielle A. Kolkoski, Esq.
7     Nevada Bar No. 12796                           Nevada Bar No. 8506
      Miles N. Clark, Esq.                           Email: dakolkoski@wolfewyman.com
8
      Nevada Bar No. 13848
9     Shaina R. Plaksin, Esq.                        Counsel for Defendant
      Nevada Bar No. 13935                           Ditech Financial LLC
10    Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com
11    Email: shaina.plaksin@knepperclark.com
12
      HAINES & KRIEGER LLC
13    David H. Krieger, Esq.
      Nevada Bar No. 9086
14    dkrieger@hainesandkrieger.com
15    Counsel for Plaintiff
16    CLARK HILL PLLC
17
      /s/ Jeremy J. Thompson
18    Jeremy J. Thompson, Esq.
      Nevada Bar No. 12503
19    Email: jthompson@clarkhill.com
20    Counsel for Defendant
21    Equifax Information Services, LLC

22
                                              ORDER GRANTING
23
      STIPULATION OF DISMISSAL OF DITECH FINANCIAL LLC, WITH PREJUDICE
24        IT IS SO ORDERED.

25          _________________________________________
            RICHARD F. BOULWARE, II
26          UNITED STATES DISTRICT JUDGE
27
                        28th day of _________
            DATED this ____          March    2019.
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO DITECH FINANCIAL LLC,
     ONLY - 2
